DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 21 January 2022.  Claims 42-51 are pending.

Information Disclosure Statement
The information disclosure statement filed 22 January 2022 has been acknowledged.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 42-51 under various cited prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weckwerth et al. (US Publication no. 2013/0103017 – previously cited) in view of Schomacker et al (US Publication no. 2017/0304645).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 43, 45, 46, 48, 50, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weckwerth et al. (US Publication no. 2013/0103017 – previously cited) in view of Schomacker et al (US Publication no. 2017/0304645).
In regard to claim 42, Weckwerth et al. describe a hand-held, compact radiation based dermatological treatment device for providing an array of therapeutic actions (para 9).  Figure 1 of Weckwerth et al. shows the hand-held radiation device comprising the handpiece or hand-held housing 24, within the housing is a radiation source 14 that may comprise one or more lasers (para 102-103) adapted to provide therapeutic/dermatological treatment to tissue, and a cooling module comprised of heat sink 36 and fan 34 connected to a temperature controlling system 136 for cooling the laser and other components (para 171, 175, 406, and 407).  A transparent window 44 or aperture is located at the application end 42 to deliver the energy beams to the target treatment area (para 100).  Weckwerth et al. fails to teach an active tissue cooling module adapted to cool the tissue at the desired treatment area.  However, Weckwerth et al. incorporate a plurality of sensors 26 in contact with the tissue at the treatment area to determine a temperature of the tissue to modulate the signals from the radiation source (para 118, 125 and 134) to prevent excessive heating, though these sensors nor other component provides an active cooling of the tissue at the treatment area. The 
Schomacker et al. disclose an applicator or handpiece for applying a dermatological/cosmetic therapy similar to Weckwerth et al. The handpiece of Schomacker et al. applies a form of energy to the tissue, wherein said energy may be from a laser such as a pulse dye laser, an Nd:YAG, Alexandrite, laser diode, or an assembly of laser diodes emitting different wavelengths (para 10 and 35).  Refer to figure 2 which shows the handpiece 200 comprising a quartz or sapphire window 224 held by thermally conductive supports 216 and connected to a fluid cooling channels 218 and fluid cooling reservoir 204 (para 38 and 39).  The fluid cooling elements 224, 218, and 204 serve to cool the skin or treatment area during energy application so as to prevent injury to the epidermis (para 37).  The cooling fluid reservoir 204 could include a thermoelectric chiller or vapor compressor chiller to maintain the cooling fluid at the desired temperature (para 39).  Schomacker et al. includes the cooling features in the handpiece since effective cooling of the tissue support increases in treatment energy which shortens treatment time and provides better results while minimizing pain and undesired tissue injury (para 29-30), and has been found to provide more beneficial results in this regard than cooling the energy source or handpiece components alone.  This technique is considered applicable to the transparent window or aperture 44 and compatible within the housing of Weckwerth et al.
Modification of Weckwerth et al. to include a cooling mechanism such as the window, channels, and reservoir at the transparent window or aperture 44 to provide cooling at the tissue is considered to have been obvious to one of ordinary skill in the art 
In regard to claim 43, Weckwerth et al. teaches that the hand-held treatment device may comprise one or more lasers suggesting that there may be a plurality (para 102-103).  Additionally, a plurality of laser is suggested by Schomacker et al. which may include an assembly of laser diodes emitting different wavelengths (para 10 and 35).
In regard to claims 45 and 46, the laser cooling feature of Weckwerth et al. comprises a heat sink 36 and a fan 3; the heat sink 36 may include fins or other structures for promoting heat transfer. In some embodiments heat sink 36 may be passive and/or absorb and/or transfer heat by conduction only and/or combined with natural convection and/or combined with radiative heat transfer (para 406-407).
In regard to claims 48 and 50, in Schomacker et al., the tissue cooling mechanism includes a fluid conduit/channel 218 that is adapted to receive flowing cooling fluid, wherein the fluid conduits/channels 218 are in communication with a fluid reservoir 204, wherein a thermoelectric element cools the fluid within the reservoir (para 39).  The peltier cooler or printed circuit board are considered to be recognized by one of ordinary skill in the art as obvious alternative equivalents suitable for substitution to 
In regard to claim 51, the tissue cooling mechanism of Schomaker et al. is fixed to the applicator/handpiece housing.  (for an example of a detachable cooling element on a hand-held laser therapy device, see Dolleris (US Publication no. 2006/0116669) at para 134; the employed alternative language that the cooling module is fixed to the housing is considered read on by the cooling mechanism of Schomaker et al. and thereby satisfies the requirements of the claim, should the detachable alternative be preferred by eliminating the alternative “or” language, a rejection further in view of Dolleris is considered to properly apply.  Further, since the language is alternative for a detachable or fixed cooling mechanism, matters under obvious design choice may also be considered).

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weckwerth et al. (US Publication no. 2013/0103017 – previously cited) in view of Schomacker et al (US Publication no. 2017/0304645), further in view of Hewitson (US Publication no. 2015/0224332).
In regard to claim 44, Weckwerth et al. in view of Schomacker et al. is considered to substantially describe the invention as claimed, wherein Weckwerth et al. is relied on to describe a laser cooling feature.  The laser cooling feature of Weckwerth et al. comprises a heat sink 36 and a fan 3; the heat sink 36 may include fins or other structures for promoting heat transfer. In some embodiments heat sink 36 may be passive and/or absorb and/or transfer heat by conduction only and/or combined with .

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weckwerth et al. (US Publication no. 2013/0103017 – previously cited) in view of Schomacker et al (US Publication no. 2017/0304645), further in view of Pryor et al. (US Publication no. 2015/0174424 – previously cited).
In regard to claim 47, Weckwerth et al. in view of Schomacker et al. is considered to substantially describe the invention as claimed, however neither reference teaches that the cooling surface includes a tubular body with a longitudinal axis adapted to rotate about said longitudinal axis when moved across the treatment tissue site.  Pryor .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 March 2022